DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ryan et al. (US 2016/0228991) discloses a device used for acoustically manipulating metallic materials. The device comprises a standing wave generator (see 20A-D of Fig. 4, 0032) in a predetermined space; a particle supplier; a workpiece retainer within the predetermined space (see Fig. 4, 0038]. The metal particles are held within a node of the standing wave (see Fig. 3B) 

    PNG
    media_image1.png
    567
    835
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    899
    media_image2.png
    Greyscale
.
Kang et al. (CN 107983600) discloses an ultrasonic device used to control the size and speed of droplets. The device comprises a standing wave generator (3/7 of Fig. 2); an ultrasonic wave vibration (oscillator) (see 10 of Fig. 2); a droplet supplier (4, fluid supply device). Kang et al. does not disclose a controller or where the droplet is supplied to the node of the standing wave. 

    PNG
    media_image3.png
    763
    606
    media_image3.png
    Greyscale

Foresti et al. (US 2017/0001439) discloses an acoustophoretic printing device and method. The device comprising a droplet supplier (5 of Fig. 1); a standing wave generator (see 1 of Fig. 1, 0020); a workpiece retainer (see Fig. 1).  
    PNG
    media_image4.png
    570
    852
    media_image4.png
    Greyscale

Lierke et al. (US 4981425) discloses  device for atomizing a liquid material using a standing ultrasonic wave that is generated between two ultrasonic transmitters (see abstract). 

    PNG
    media_image5.png
    481
    841
    media_image5.png
    Greyscale


The prior art discloses devices capable of acoustic levitation but fails to teach or suggest the devices and methods as recited in order to control the standing wave to successfully deposit a droplet onto a workpiece as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715